Citation Nr: 0418734	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left hip arthritis 
as secondary to       service-connected arthritis of right 
knee and post-traumatic degenerative joint disease of the 
right ankle.  

2.  Entitlement to an increased rating for post-traumatic 
degenerative joint disease of the right ankle, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to service connection for right rotator cuff 
tear, claimed as right shoulder disorder as secondary to 
post-traumatic degenerative joint disease of the right ankle.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to April 1946 
and January 1949 to September 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a rating decision dated August 15, 2003, the RO denied an 
increased rating for service-connected post-traumatic 
degenerative joint disease of the right ankle and secondary 
service connection for right rotator cuff tear, claimed as 
right shoulder disorder.  On September 16, 2003, the veteran 
filed VA Form 9 (Appeal to Board of Veterans' Appeals).  
Attached therewith, the veteran submitted a treatment report 
that pertained to his right ankle and included a witness 
statement that described his right shoulder injury.  On the 
VA form 9, the veteran specifically referred to the right 
shoulder and right ankle.  (The veteran had earlier perfected 
his appeal with regard to the left hip a VA Form 9 dated 
November 22, 2002.)  The RO appeared to have treated the 
September 16, 2003 filing as a new claim, adjudicated in a 
January 2004 rating decision.  Despite some ambiguity, in 
light of the document dated August 27, 2003, having been 
submitted so promptly after the notification letter of August 
22, 2003, the Board concludes that the RO should have 
construed the September 16, 2003, filing as a timely notice 
of disagreement with that portion of the August 15, 2003, 
rating decision which addressed the right shoulder and right 
ankle.  38 C.F.R. § 20.201 (2003).  Accordingly, the veteran 
is entitled to a statement of the case on those issues.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In regard to the left hip claim, the Board notes that there 
is no x-ray evidence of record that the veteran has left hip 
arthritis.  Nevertheless, it is not clear that an appropriate 
medical evaluation with a nexus opinion is unnecessary in 
this claim.  38 C.F.R. § 3.159 (c )(4).   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be provided with a 
statement of the case with regard to the 
issues of (1) entitlement to an increased 
rating for post-traumatic degenerative 
joint disease of the right ankle, 
currently evaluated as 10 percent 
disabling and (2) entitlement to service 
connection for right rotator cuff tear, 
claimed as right shoulder disorder as 
secondary to post-traumatic degenerative 
joint disease of the right ankle.  The 
veteran should be given notice of his 
appeal rights.  If the appeal is 
subsequently perfected by timely 
submission of a substantive appeal, then 
the matter should be forwarded to the 
Board.  

2.  The RO should afford the veteran an 
appropriate medical examination to 
ascertain the identity and etiology of 
any left hip disorder that may be 
present.  The examiner must take an x-ray 
of the left hip to determine whether any 
arthritis is present unless medically 
inappropriate.  All other indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any left hip 
disorder found on examination is at least 
as likely as not proximately due to or 
the result of the service-connected 
arthritis of the right knee or post-
traumatic degenerative joint disease of 
the right ankle or any other incident of 
service.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.  

3.  Thereafter, the veteran's left hip 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



